Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/12/2020 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
	[SPEC, 0024]	“P-unit 204” should be “P-unit 206”
[SPEC, 0046]	“P-unit 204” should be “P-unit 206”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“P-unit” in claims 1-14.
“PID controller” in claims 2, 9 and 24-26.
“Memory bandwidth balancer” in claims 2, 9 and 24-26.

While P-unit is claimed as being coupled to a memory controller and memory bandwidth allocator, this connection is not considered sufficient structure to perform the recited functions of setting monitoring configuration parameters based on MEMCLOS and memory bandwidth settings based on statistics.
A P-unit is disclosed in the specification as hardware incorporated into processor circuitry 120 [SPEC, 0024], which may implement logic such as PID controller 208 [SPEC, 0030]. P-unit serves as a control mechanism [SPEC, 0046].
	PID controller is disclosed in the specification as logic, e.g. firmware implemented by a P-unit [0043] and which performs an analysis function [Fig. 3].
	Delay balancer 218 is disclosed in the specification as part of the P-unit [0028], similarly to the PID controller [Fig. 2], may constitute firmware or software executable by the P-unit [0047] and performs processing for setting delay values [0043][Fig. 4].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the priority of the selected memory class of service".  There is insufficient antecedent basis for this limitation in the claim.
	Rather than claim 21, claim 22 appears to provide basis for the above limitation. Further, looking to claims 25 and 26, which recite similar subject matter, it appears that claim 23 contains a typographical error and should depend from claim 22.

	For purposes of examination, claim 23 is considered to depend from claim 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concepts. The claim(s) recite(s) receiving memory class of service parameters and generating memory bandwidth settings based on the parameters, which correspond to a determination or computation of an output value (settings) from input values (parameters). This judicial exception is not integrated into a practical application because the claims do not recite additional elements other than the abstract idea – the claims merely recite receiving the input data (receiving MEMCLOS parameters) and producing output data (memory bandwidth settings). The claim(s) does/do not include additional elements that are sufficient to integrate the exception into a practical application because only the abstract idea itself is recited. See MPEP 2106.04(d).
Even if the claims do not use terms such as compute or determine, when the claim prescribes an output value as some function of input values, the claim is not distinguished from one expressly directed to a mathematical relationship, formula, or computation merely by remaining silent to the details of the computation.
In particular, with regard to claim 21, the phrase “to be applied by a memory bandwidth allocator to dynamically adjust priorities of memory bandwidth allocated or one or more workloads to be processed by a plurality of processor cores” is not given patentable weight because the feature does not require additional steps to be performed. See MPEP 2111.04. Additional elements of a method claim are steps that are required to be performed – in the present claims, “to be applied by a memory bandwidth allocator to dynamically adjust priorities of memory bandwidth allocated or one or more workloads to be processed by a plurality of processor cores” merely describes an intended use of the output values of the claimed step which does not affect the scope of the method actually being performed, and hence is not considered an additional element. See MPEP 2106.05.I.B.
Further, the particular process by which the output data is generated from the input data is not recited, and hence the claimed process as a whole is recited at a high level of generality. When a claim recites only the idea of a solution or outcome without details, as herein, the claim likely does not provide significantly more. See MPEP 2106.05(f):
“The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.”

	While the result of the computation is intended to be used to control memory bandwidth, the details of the computation are not provided and the particular application is not required by any step of the claim, and hence the claims amount to the idea of performing a generic computation for the intended purpose. 
	Accordingly, claim 21 is rejected as being directed to a judicial exception without significantly more.

	With regard to claim 22, claim 22 further recites more specific information as the input parameters. However, providing a more specific indication regarding what the input information is does not integrate the judicial exception or provide significantly more, as the claim does not provide detail on how the inputs are processed to generate the output.
	Accordingly, claim 22 is rejected as being directed to a judicial exception without significantly more.

	Alternatively, the claims may be further considered as being directed to a mental process. MEMCLOS parameters and memory bandwidth settings may each be construed as “information”. Collecting and analyzing information has been considered a mental process by the courts. The claim(s) does/do not include additional elements that are sufficient to integrate the exception into a practical application because only the abstract idea itself is recited. See MPEP 2106.04(d). Further, the claim does not provide significantly more for similar reasons as above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 2016503911.

21. A method comprising:
receiving memory class of service parameters; and
generating, based at least in part on the memory class of service parameters, a plurality of memory bandwidth settings to be applied by a memory bandwidth allocator to dynamically adjust priorities of memory bandwidth allocated for one or more workloads to be processed by a plurality of processor cores.
	It is noted that the limitation “to be applied by a memory bandwidth allocator to dynamically adjust priorities of memory bandwidth allocated for one or more workloads to be processed by a plurality of processor cores” does not require any steps to be performed, and is hence afforded no patentable weight. See MPEP 2111.04 and 2143.03.
	JP 2016503911 teaches a method comprising:
receiving memory class of service parameters; and
For purposes of examination, “memory class of service parameters” are considered any information pertaining to a desired QoS, CoS, SLO, SLA, or other performance level relating to memory.
	“QoS service may be based on the QoS declared by the programmer provided to the HLOS 902 via an application programmer interface (API) 1002 associated with the QoS monitoring module 904, for example. In other embodiments, the HLOS 902 can determine an estimated QoS based on monitoring memory access behavior and / or performance of an application 906 (eg, process, thread, etc.). In addition, exemplary QoS values include memory bandwidth and / or latency requirements for data to be allocated on platform memory so that the application accessing the data can meet the desired performance and quality, Or other memory performance metrics.” [P8, p3].
	Hence, the programmer may provide a QoS parameters to the HLOS 902 indicating bandwidth requirements to be met.
generating, based at least in part on the memory class of service parameters, a plurality of memory bandwidth settings to be applied by a memory bandwidth allocator to dynamically adjust priorities of memory bandwidth allocated for one or more workloads to be processed by a plurality of processor cores.
	Regarding “to be applied by a memory bandwidth allocator to dynamically adjust priorities of memory bandwidth allocated for one or more workloads to be processed by a plurality of processor cores”, no patentable weight is given because the feature does not require specific additional steps to be performed. See MPEP 2111.04.
	Regarding “memory bandwidth settings”, it is broadly construed as states, values, configurations, or rules which affect memory bandwidth allocation.

	Based on the provided QoS requirements, “The HLOS 902 and / or the memory channel optimization module 102 can allocate memory through the device to workloads of various applications having various memory performance requirements. The HLOS 902 is configured to properly manage the allocation /deallocation of memory components with various memory performance requirements in order to efficiently utilize the hardware platform.” [P8, p5].
	“The QoS monitoring module 904 may allow virtual memory that is dynamically allocated and does not use one or more of the memory zones 1004, 1006, and 1008. In one embodiment, the QoS monitoring module 904 can assign higher execution zones to tasks / threads associated with the application 906that may require or possibly receive higher performance. The QoS monitoring module 904 can assign lower execution zones to tasks / threads that do not require higher performance. Moreover, the QoS monitoring module 904 can dynamically control memory allocation to fall back from, for example, a first requested zone type to a second or third selection.” [P8, p6 to P9, p1].
“FIG. 12 shows a method 1200 for dynamically allocating memory in either system 900 (FIG. 9) or system 1100 (FIG. 11) according to the interleaving and remapping techniques described above. At block 1202, an interleave bandwidth ratio is determined. As described above, the interleaved bandwidth ratio may include a bandwidth ratio for two or more different memory types or memory devices. At block 1204, different memory types or memory devices are interleaved according to the interleaved bandwidth ratio determined at block 1202. Any of the above or other interleaving techniques can be used to define two or more memory zones (e.g., zones 1004, 1006, and 1008),where each memory zone has a different performance level and / or density level. Can be implemented. At block 1206, HLOS 902 and / or memory channel optimization module 102 may receive a memory address request from application 906 (or other client). In response, memory is allocated to the appropriate memory zone based on either the declared QoS or the estimated QoS (eg, via API 1002).” [P10, p3].
[P10, p4] further details how a memory zones may be configured to produce particular levels of performance to match provided QoS using the interleave bandwidth ratio.
Hence, HLOS generates configuration settings (e.g. interleave bandwidth ratios and assignments of applications to memory zones having different interleave bandwidth ratios) used to map applications having different bandwidth requirements to memory zones capable of providing different levels of bandwidth based on the provided QoS requirements from the application(s), thereby more efficiently utilizing the hardware.

Allowable Subject Matter
Claims 1-20 and 24-26 are allowed.

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:

[Claims 1-20]
	None of the cited prior art of record appear to teach or suggest, in combination with the other recited features, a P-unit, coupled to the memory bandwidth allocator and the memory controller, to set the performance monitoring configuration parameters based at least in part on memory class of service parameters, and to set the memory bandwidth settings based at least in part on the performance monitoring statistics received from the performance monitor.
The closest prior art of record disclose:
Walker US 2019/0179757 discloses a throttle controller which obtains a latency metric and prefetch accuracy metric to set or throttle a rate at which a memory resource consumer, e.g. a workload, is permitted to issue memory requests. This modifies the memory bandwidth utilization allotted to the workload, e.g. by setting different maximum numbers of requests that may be pending to different workloads [0018]. The memory resource consumer may be a thread or processor core [0007].
	Dynamically adjust throttle level for a memory resource consumer to meet a maximum memory bandwidth utilization specified by the consumer (software application) [0019][CLM 18].
	Avg latency may be computed based on median, max, min, or trimmed mean values [0024].
	Set throttle level, e.g. by looking up throttle levels in a table based on latency and prefetch accuracy metrics for the thread [0032]
	However, Walker is silent to a P-unit which sets perfmon configuration parameters based on MEMCLOS and which sets memory bandwidth settings based on perfmon statistics. 
	None of the cited prior art of record appears to cure this deficiency. Accordingly, claim 1 is allowed. Claims 2-20 recite similar subject matter and are allowed on similar grounds.
[CLM 23]
23. The method of claim 21, wherein generating the plurality of memory bandwidth settings comprises determining a total delay budget and setting each of the plurality of memory bandwidth settings to a delay value based at least in part on the total delay budget and the priority of the selected memory class of service.
	For purposes of examination, claim 23 is considered to depend from claim 22 for the reasons discussed above.
	None of the cited prior art of record appears to teach or suggest, in combination with the features of the base claim, wherein generating the plurality of memory bandwidth settings comprises determining a total delay budget and setting each of the plurality of memory bandwidth settings to a delay value based at least in part on the total delay budget and the priority of the selected memory class of service.
	Accordingly, claim 23 is considered to contain allowable subject matter.

[CLM 24-26]
24. An apparatus comprising:
a proportional-integral-derivative (PID) controller to set performance monitoring configuration parameters based at least in part on memory class of service parameters and to continuously calculate an error value as a difference between a set point and a process variable of performance monitoring statistics; and
a memory bandwidth balancer to generate memory bandwidth settings, based at least in part on the error value, for use by a memory bandwidth allocator to adjust priorities of memory bandwidth allocated for one or more workloads to be processed by a plurality of processor cores.
	None of the cited prior art of record teaches or suggests the combination, a proportional-integral-derivative (PID) controller to set performance monitoring configuration parameters based at least in part on memory class of service parameters and to continuously calculate an error value as a difference between a set point and a process variable of performance monitoring statistics; and a memory bandwidth balancer to generate memory bandwidth settings, based at least in part on the error value, for use by a memory bandwidth allocator to adjust priorities of memory bandwidth allocated for one or more workloads to be processed by a plurality of processor cores.
	While PID in controls is known, none of the cited prior art of record appear to specifically apply a PID controller to setting perfmon configuration parameters based on MEMCLOS, and generating memory bandwidth settings based on the error value generated by the PID controller.
	Accordingly, claim 24 is allowed. Claims 25-26 recite similar subject matter and are allowed on similar grounds.
	Claim 26 is further considered allowable for additional reasons discussed in claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cheng US 2014/0355427 discloses a network device implementing QoS function to provide high priority and low priority bandwidth value settings to control provided bandwidth based on a priority of a data packet in the data stream [ABST]; [0015].
	Magro US 6,556,952 discloses setting of a configuration register of a performance monitor [C12, p4-5].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                       

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136